People v Pek (2019 NY Slip Op 00362)





People v Pek


2019 NY Slip Op 00362


Decided on January 17, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 17, 2019

Renwick, J.P., Manzanet-Daniels, Gische, Mazzarelli, Kahn, JJ.


8135 2345/15

[*1]The People of the State of New York, Respondent,
vEric Pek, Defendant-Appellant.


Justine M. Luongo, The Legal Aid Society, New York (Eve Kessler of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jonathon Krois of counsel), for respondent.

Judgment, Supreme Court, New York County (Maxwell Wiley, J.), rendered April 20, 2016, convicting defendant, upon his plea of guilty, of rape in the first degree (two counts), burglary in the first degree, burglary in the second degree (two counts) and robbery in the second degree, and sentencing him to an aggregate term of 14 years, unanimously affirmed.
The court properly denied youthful offender treatment. Because defendant was convicted of rape in the first degree, youthful offender treatment would require a showing of mitigating circumstances (CPL 720.10[2][a][iii];[3]), and the record supports the court's finding that such circumstances did not exist in this case. Defendant's participation in this extremely
violent crime was very significant. In any event, regardless of eligibility, youthful offender treatment was not warranted.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 17, 2019
CLERK